Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappachan (US-20200127836-A1), hereinafter Pap.

Regarding claim 1, Pap teaches a method: 
receiving, by a graphics processing unit (GPU), one or more commands including one or more verification signatures generated using a processor, each verification signature of the one or more verification signatures comprising a first value generated based on the one or more commands; (“At operation 515 a tag record (TRA) 400 are generated for the command buffer using a cryptographic key that is shared with the graphics processor. (43)”) The tag being the first value generated as mentioned
generating, by the GPU, one or more additional verification signatures associated with the one or more commands, wherein each verification signature of the one or more additional verification signatures comprises a second value generated by the GPU based on the one or more commands; and determining, by the GPU, a validity of the one or more commands based on a comparison of the one or more verification signatures and the one or more additional verification signatures. (“compute a first authentication tag using a cryptographic key associated with the host device, the instruction and at least a portion of the parameter data; and authenticate the first command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command. (62)”) (“and an integrity tag generated using the cryptographic key shared with the graphics processing unit, the command, data in the address fields referenced by the command, and the anti-replay counter. Thus, the value of the integrity key is a hash calculated over the command, the command data, and the anti-replay counter. (46)” (“At operation 635 it is determined whether the integrity tag calculated by the graphics processor 150 in operation 615 matches the integrity tag calculated by the host 110 in operation 515 (48).”

Regarding claim 2, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:
 The method of claim 1, wherein determining the validity of the one or more commands comprises: determining that the first value associated with the one or more verification signatures matches the second value associated with the one or more additional verification signatures; and determining the one or more commands are valid(“and authenticate the first command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command(62).”) 
 
Regarding claim 3, Pap teaches all the features with respect to claims 1 and 2 as outlined above. Pap further teaches:
The method of claim 2, wherein determining the one or more commands are valid results in at least one of determining that the one or more commands are authorized for execution by the GPU, determining an integrity of the one or more commands, and determining that the one or more commands do not include unauthorized alterations. (“In some examples the graphics processor 150 may compare the integrity tags to make this determination. If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor(Pap 48)”)

Regarding claim 4, Pap teaches all the features with respect to claims 1 and 2 as outlined above. Pap further teaches:
based on the one or more commands being valid, authorizing execution of the one or more commands at the GPU. (“By contrast, if at operation 635 match then in can be inferred that the command buffer has not been corrupted. In that case control passes to operation 645 and the graphics processor 150 executes the command in accordance with normal processing procedures.”(Pap 48))


Regarding claim 5, Pap teaches all the features with respect to claim 1 as outlined above: 
The method of claim 1, wherein determining the validity of the one or more commands comprises: determining that the first value associated with the one or more verification signatures does not match the second value associated with the one or more additional verification signatures; 
and determining the one or more commands are invalid. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted. In some examples the graphics processor may generate a signal to inform the host 110 that the command was aborted(48)”)

Regarding claim 6, Pap teaches all the features with respect to claims 1 and 5 as outlined above. Pap further teaches:
The method of claim 5, wherein determining the one or more commands are invalid results in at least one of determining that the one or more commands are unauthorized for execution by the GPU and determining that the one or more commands include one or more unauthorized alterations. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted. In some examples the graphics processor may generate a signal to inform the host 110 that the command was aborted(48)”)

Regarding claim 7, Pap teaches all the features with respect to claims 1 and 5 as outlined above. Pap further teaches:
The method of claim 5, further comprising: based on the one or more commands being invalid, preventing at least one of execution of the one or more commands at the GPU and completion of a current execution of the one or more commands at the GPU. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted. In some examples the graphics processor may generate a signal to inform the host 110 that the command was aborted (48).”

Regarding claim 8, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:
The method of claim 1, wherein the one or more commands specify one or more operations to be performed by the GPU, (	 “The KMD 116 may audit these commands before sending a notification to the GPU scheduler 152 that the commands are ready for execution. (23)”)
and wherein the validity of the one or more commands is determined during a runtime execution of at least one of the one or more commands and a software application associated with the one or more commands. (“Software on the CPU writes commands at the address pointed to by the tail pointer. The GPU command streamer consumes commands from the address pointed to by the head pointer. When the head and tail pointer addresses are the same, all the commands have been processed by the GPU.(27)”)

Regarding claim 9, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:
The method of claim 1, wherein at least one of the first value and the second value is generated based on one or more characteristics of the one or more commands, the one or more characteristics comprising at least one of a number of commands, a number of one or more types of commands, a content of at least one command of the one or more commands, and one or more indirect pointers included in the one or more commands, the one or more indirect pointers comprising one or more references to one or more additional commands. (“GPU command buffers are complex data structures residing in memory that typically consist of batches of commands chained together by pointers. Commands may contain inline data or reference external data via pointers. These commands are read, parsed and executed by a command processor (also called a command streamer) in the GPU. (0003)” The at least one of characteristic would be the pointers the commands have to one another. 
 
Regarding claim 10, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:
The method of claim 1, wherein the one or more verification signatures and the first value are generated by at least one of a user space device driver and a kernel space driver, (“The user mode driver(s) (UMD) 132A, 132B translates this specification into commands intelligible to the GPU command streamer 154. The command buffers 124 containing the commands are created in host memory and submitted to the kernel mode driver (KMD) 116. (23)”
and wherein the one or more additional verification signatures and the second value are generated by at least one of a command processor associated with the GPU, shader processor associated with the GPU, and a processor authorized to at least one of create command streams and manipulate command streams. “The scheduler 152 selects a command streamer 154 to execute the commands. The selected command streamer 154 reads each command serially from memory, parses it and executes the command. Execution of a command might involve copying data from memory regions pointed to by the command into the GPU's local memory by a DMA engine in the GPU” (23)	

Regarding claim 11, Pap teaches all the features with respect to claims 1 and 10 as outlined above. Pap further teaches:
The method of claim 10, wherein the validity of the one or more commands is determined by at least one of the command processor and the shader processor. (“At operation 635 it is determined whether the integrity tag calculated by the graphics processor 150 in operation 615 matches the integrity tag calculated by the host 110 in operation 515.” (48)

Regarding claim 14, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:
The method of claim 1, wherein the one or more commands comprise a command stream including a plurality of commands and the one or more verification signatures comprise at least one of a command and an instruction indicating that execution of the one or more commands should be rejected when the one or more verification signatures are determined to be invalid. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted.”(48)

Regarding claim 15, Pap teaches a method: 
receive, by a graphics processing unit (GPU), one or more commands including one or more verification signatures generated using a processor, each verification signature of the one or more verification signatures comprising a first value generated based on the one or more commands; (“At operation 515 a tag record (TRA) 400 are generated for the command buffer using a cryptographic key that is shared with the graphics processor. (43)”) The tag being the first value generated as mentioned
generate, by the GPU, one or more additional verification signatures associated with the one or more commands, wherein each verification signature of the one or more additional verification signatures comprises a second value generated by the GPU based on the one or more commands; and determine, by the GPU, a validity of the one or more commands based on a comparison of the one or more verification signatures and the one or more additional verification signatures. (“compute a first authentication tag using a cryptographic key associated with the host device, the instruction and at least a portion of the parameter data; and authenticate the first command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command. (62)”) (“and an integrity tag generated using the cryptographic key shared with the graphics processing unit, the command, data in the address fields referenced by the command, and the anti-replay counter. Thus, the value of the integrity key is a hash calculated over the command, the command data, and the anti-replay counter. (46)” (“At operation 635 it is determined whether the integrity tag calculated by the graphics processor 150 in operation 615 matches the integrity tag calculated by the host 110 in operation 515 (48).”
Regarding claim 16, Pap teaches all the features with respect to claim 15 as outlined above. Pap further teaches wherein determining the validity of the one or more commands comprises: determining that the first value associated with the one or more verification signatures matches the second value associated with the one or more additional verification signatures; and determining the one or more commands are valid. (“and authenticate the first command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command(62).”) 
 
Regarding claim 17, Pap teaches all the features with respect to claims 15 and 16 as outlined above. Pap further teaches:
wherein determining the one or more commands are valid comprises at least one of determining that the one or more commands are authorized for execution by the GPU, determining an integrity of the one or more commands, and determining that the one or more commands do not include unauthorized alterations. (“In some examples the graphics processor 150 may compare the integrity tags to make this determination. If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor(Pap 48)”)

Regarding claim 18, Pap teaches all the features with respect to claims 1 and 2 as outlined above. Pap further teaches:
the one or more processors being configured to: authorize, based on the one or more commands being valid, execution of the one or more commands at the GPU. (“By contrast, if at operation 635 match then in can be inferred that the command buffer has not been corrupted. In that case control passes to operation 645 and the graphics processor 150 executes the command in accordance with normal processing procedures.”(Pap 48))


Regarding claim 19, Pap teaches all the features with respect to claim 15 as outlined above: 
The apparatus of claim 15, wherein determining the validity of the one or more commands comprises: determining that the first value associated with the one or more verification signatures does not match the second value associated with the one or more additional verification signatures; and determining the one or more commands are invalid. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted. In some examples the graphics processor may generate a signal to inform the host 110 that the command was aborted(48)”)

Regarding claim 20, Pap teaches all the features with respect to claims 15 and 19 as outlined above. Pap further teaches:
The apparatus of claim 19, wherein determining the one or more commands are invalid comprises at least one of determining that the one or more commands are unauthorized for execution by the GPU and determining that the one or more commands include one or more unauthorized alterations. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted. In some examples the graphics processor may generate a signal to inform the host 110 that the command was aborted(48)”)

Regarding claim 21, Pap teaches all the features with respect to claims 15 and 19 as outlined above. Pap further teaches:
The apparatus of claim 19, the one or more processors being configured to: prevent, based on the one or more commands being invalid, at least one of execution of the one or more commands at the GPU and completion of a current execution of the one or more commands at the GPU. (“If, at operation 635 the integrity tags do not match then it can be inferred that the command buffer has been corrupted, possibly as a result of an attack by a malicious actor. In that case control passes to operation 640 and execution of the command is aborted. In some examples the graphics processor may generate a signal to inform the host 110 that the command was aborted (48).”

Regarding claim 22, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:

The apparatus of claim 15, wherein the one or more commands specify one or more operations to be performed by the GPU, (	 “The KMD 116 may audit these commands before sending a notification to the GPU scheduler 152 that the commands are ready for execution. (23)”)
and wherein the validity of the one or more commands is determined during a runtime execution of at least one of the one or more commands and a software application associated with the one or more commands. (“Software on the CPU writes commands at the address pointed to by the tail pointer. The GPU command streamer consumes commands from the address pointed to by the head pointer. When the head and tail pointer addresses are the same, all the commands have been processed by the GPU.(27)”)

Regarding claim 23, Pap teaches all the features with respect to claim 1 as outlined above. Pap further teaches:
The apparatus of claim 15, wherein at least one of the first value and the second value is generated based on one or more characteristics of the one or more commands, the one or more characteristics comprising at least one of a number of commands, a number of one or more types of commands, a content of at least one command of the one or more commands, and one or more indirect pointers included in the one or more commands, the one or more indirect pointers comprising one or more references to one or more additional commands. (“GPU command buffers are complex data structures residing in memory that typically consist of batches of commands chained together by pointers. Commands may contain inline data or reference external data via pointers. These commands are read, parsed and executed by a command processor (also called a command streamer) in the GPU. (0003)” The at least one of characteristic would be the pointers the commands have to one another. 
 
Regarding claim 24, Pap teaches all the features with respect to claim 15 as outlined above. Pap further teaches:
wherein the one or more verification signatures and the first value are generated by at least one of a user space device driver, a kernel space driver, and a processor authorized to at least one of create command streams and manipulate command streams, (“The user mode driver(s) (UMD) 132A, 132B translates this specification into commands intelligible to the GPU command streamer 154. The command buffers 124 containing the commands are created in host memory and submitted to the kernel mode driver (KMD) 116. (23)”
and wherein the one or more additional verification signatures and the second value are generated by at least one of a command processor associated with the GPU and a shader processor associated with the GPU. “The scheduler 152 selects a command streamer 154 to execute the commands. The selected command streamer 154 reads each command serially from memory, parses it and executes the command. Execution of a command might involve copying data from memory regions pointed to by the command into the GPU's local memory by a DMA engine in the GPU” (23)	

Regarding claim 25, Pap teaches all the features with respect to claims 15 and 24 as outlined above. Pap further teaches:
The apparatus of claim 24, wherein the validity of the one or more commands is determined by at least one of the command processor and the shader processor. (“At operation 635 it is determined whether the integrity tag calculated by the graphics processor 150 in operation 615 matches the integrity tag calculated by the host 110 in operation 515.” (48)

Regarding claim 28, Pap teaches all the features with respect to claim 15 as outlined above. Pap further teaches:
The apparatus of claim 15, wherein the apparatus is a mobile device. (“In some embodiments system 700 is a mobile phone, smart phone, tablet computing device or mobile Internet device.”(55))


Regarding claim 29, Pap teaches all the features with respect to claim 15 as outlined above. Pap further teaches:
The apparatus of claim 15, comprising the GPU and a display device. (“The display device 711 can be one or more of an internal display device, as in a mobile electronic device or a laptop device or an external display device attached via a display interface”(59))

Regarding claim 30, Pap teaches:
A non-transitory computer-readable medium having stored thereon instructions which, when executed by one or more processors, cause the one or more processors to: receive, by a graphics processing unit (GPU), one or more commands including one or more verification signatures generated using a processor, each verification signature of the one or more verification signatures comprising a first value generated based on the one or more commands; (“GPU command buffers are complex data structures residing in memory that typically consist of batches of commands chained together by pointers. Commands may contain inline data or reference external data via pointers. These commands are read, parsed and executed by a command processor (also called a command streamer) in the GPU. (0003)” The at least one of characteristic would be the pointers the commands have to one another.
generate, by the GPU, one or more additional verification signatures associated with the one or more commands, wherein each verification signature of the one or more additional verification signatures comprises a second value generated by the GPU based on the one or more commands; and determine, by the GPU, a validity of the one or more commands based on a comparison of the one or more verification signatures and the one or more additional verification signatures. (“compute a first authentication tag using a cryptographic key associated with the host device, the instruction and at least a portion of the parameter data; and authenticate the first command by comparing the first authentication tag with a second authentication tag computed by the host device and associated with the command. (62)”) The two tags being the first and second values generated by the GPU.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pappachan (US-20200127836-A1), hereinafter Pap, in view of Acharya (US 20170083998 A1), hereinafter Ach.

Regarding claim 12, Pap teaches all of the features with respect to claim 1. Pap fails to teach The method of claim 1, wherein the one or more commands comprise at least one of a command stream, a shader program, a command referencing the shader program, and one or more pointers to one or more locations in memory associated with the one or more commands.
	However, in an analogous art, Ach teaches a gpu signature generator and further teaches:
The method of claim 1, wherein the one or more commands comprise at least one of a command stream, a shader program, a command referencing the shader program, and one or more pointers to one or more locations in memory associated with the one or more commands. (“[0057] Based on the instructions issued by one or more software applications 18 to GPU driver 22, GPU driver 22 may formulate one or more commands that specify one or more operations for GPU 12 to perform in order to render the primitive. When GPU 12 receives a command from CPU 6, a graphics processing pipeline may execute on shader processors of GPU 12 to decode the command and to configure a graphics processing pipeline to perform the operation specified in the command.”)
Furthermore, it would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the integrity protected command buffer of Pap with the a gpu signature generator of Ach. One would be motivated to so as the “Command engine 32 may receive graphics processing commands and configure the remaining processing stages within graphics processing pipeline 30 to perform various operations for carrying out the graphics processing commands.(Ach 82)”

Regarding claim 13, the combination of Pap and Ach teach all of the features with respect to claim 1. Pap further teaches: 
The method of claim 1, wherein the validity of the one or more commands is determined during a runtime execution of a software application associated with the one or more commands and prior to at least one of an execution of the one or more commands and a completion of one or more operations associated with the one or more commands. “The KMD 116 may audit these commands before sending a notification to the GPU scheduler 152 that the commands are ready for execution.” (Pap 23)

Regarding claim 26, Pap teaches all of the features with respect to claim 15. Pap fails to teach wherein the one or more commands comprise at least one of a command stream, a shader program, a command referencing the shader program, and one or more pointers to one or more locations in memory associated with the one or more commands.
	However, in an analogous art, Ach teaches a gpu signature generator and further teaches:
wherein the one or more commands comprise at least one of a command stream, a shader program, a command referencing the shader program, and one or more pointers to one or more locations in memory associated with the one or more commands. (“[0057] Based on the instructions issued by one or more software applications 18 to GPU driver 22, GPU driver 22 may formulate one or more commands that specify one or more operations for GPU 12 to perform in order to render the primitive. When GPU 12 receives a command from CPU 6, a graphics processing pipeline may execute on shader processors of GPU 12 to decode the command and to configure a graphics processing pipeline to perform the operation specified in the command.”)
Furthermore, it would have been obvious to one skilled in the art, before the filing date of the claimed invention, to modify the integrity protected command buffer of Pap with the a gpu signature generator of Ach. One would be motivated to so as the “Command engine 32 may receive graphics processing commands and configure the remaining processing stages within graphics processing pipeline 30 to perform various operations for carrying out the graphics processing commands.(Ach 82)”

Regarding claim 27, the combination of Pap and Ach teach all of the features with respect to claim 15. Pap further teaches: 
The method of claim 1, wherein the validity of the one or more commands is determined during a runtime execution of a software application associated with the one or more commands and prior to at least one of an execution of the one or more commands and a completion of one or more operations associated with the one or more commands. “The KMD 116 may audit these commands before sending a notification to the GPU scheduler 152 that the commands are ready for execution.” (Pap 23)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phlip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/Examiner, Art Unit 2499                                                                                                                                                                                                        
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499